                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
______________________________________________________________________________
In re:                                                            BKY 20-41688
                                                                      Chapter 7
Christopher John Kovanda,

       Debtor.


                  NOTICE OF HEARING AND MOTION FOR ORDER REQUIRING
                 MINNEAPOLIS POLICE DEPARTMENT TO TURN OVER PROPERTY


       1.      Randall L. Seaver, the Chapter 7 trustee herein, moves the court for the relief
requested below and gives notice of hearing herewith.
       2.      The Court will hold a hearing on this motion at 10:00 a.m. on Wednesday,
December 9, 2020. The hearing will be held in Courtroom 7W, U.S. Bankruptcy Court, 300
South Fourth Street, Minneapolis, MN 55415.
       3.      Any response to this motion must be filed and served by delivery not later than
Friday, December 4, 2020, which is five days before the time set for the hearing (including
Saturdays, Sundays and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS
TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT A HEARING.
       4.      This Court has jurisdiction over this motion under 28 U.S.C. §157 and §1334 and
Bankruptcy Rule 5005. This motion is filed under Local Rule 9013-2, this proceeding arises under
11 U.S.C. §542(a).
       5.      This case was originally commenced by the filing of a Voluntary Chapter 13
case, it was subsequently converted to a case under Chapter 7 and the Trustee was appointed
to administer the bankruptcy estate. The case is now pending in this court.
       6.      The debtor filed verification statement with his amended schedules filed on
September 24, 2020 (Doc. 69), in which the debtor alleged that his estranged wife had taken
possession of “three Henry rifles and a cz p450 handgun” which belonged to the debtor.
       7.      The debtor’s Schedule B filed with his initial petition disclosed only one firearm,
a Henry Eagle rifle.
       8.      The Trustee contacted the debtor’s estranged wife regarding the firearms and was
informed that the debtor owns three rifles, a pellet gun, and four hand guns, which appear to now
be in possession of the Minneapolis Police Department. The debtor’s estranged spouse provided
the trustee with a case control number of 20-277117, which purportedly relates to the surrender
of the firearms to the police department.
       9.      The Trustee seeks an Order requiring the turnover of bankruptcy estate property
from the Minneapolis Police Department. pursuant to 11 U.S.C. § 542(a), which states as
follows:
       (a) Except as provided in subsection (c) or (d) of this section, an entity, other than a
       custodian, in possession, custody, or control, during the case, of property that the trustee
       may use, sell, or lease under section 363 of this title, or that the debtor may exempt under
       section 522 of this title, shall deliver to the trustee, and account for, such property or the
       value of such property, unless such property is of inconsequential value or benefit to the
       estate.

       10.     The debtors’ firearms which are in the possession of the Minneapolis Police
Department are property of the estate which the trustee may sell pursuant to 11 U.S.C. § 363.
Consequently, the Trustee is entitled to an order requiring the turnover of those assets, and any
other assets of the estate currently in the possession of the Minneapolis Police Department.
       11.     The Trustee requests an order of the Court requiring the Minneapolis Police
Department, or any other division of the City of Minneapolis, to turnover to the Trustee pursuant
to 11 U.S.C. § 542(a), all property of the bankruptcy estate currently in their possession as a
result of the surrender relating to case control number 20-277117, including but not limited to the
three (3) Henry rifles and four (4) hand guns.
       WHEREFORE, the Trustee seeks an order of the Court compelling the Minneapolis
Police Department and any other department of the City of Minneapolis, to turn over to the
Trustee within ten (10) days from the entry of the order on this motion, at 12400 Portland Ave.
S., Suite 132, Burnsville, MN 55337 the following assets relating to case control number 20-
277117:
       1.      Three Henry rifles;
       2.      Four hand guns; and
       3.      Any other property surrendered to the Minneapolis Police Department relating to
case control number 20-277117.




                                                 2
                                                     FULLER, SEAVER & SWANSON, P.A.


Dated: November 20, 2020                             By: /e/ Matthew D. Swanson
                                                     Matthew D. Swanson                  390271
                                                     Randall L. Seaver                    152882
                                                     12400 Portland Avenue South, Suite 132
                                                     Burnsville, MN 55337
                                                     (952) 890-0888
                                                     Attorneys for Randall L. Seaver, Trustee


                                       VERIFICATION

       I, Randall L. Seaver, trustee for the bankruptcy estate named in the foregoing notice of
hearing and motion for turnover of property, declare under penalty of perjury that the foregoing is
true and correct according to the best of my knowledge, information and belief.


Executed on November 20, 2020                         /e/ Randall L. Seaver
                                                     Randall L. Seaver, Trustee




                                                3
                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
______________________________________________________________________________
In re:                                                            BKY 20-41688
                                                                      Chapter 7
Christopher John Kovanda,

       Debtor.
                                                                                    ____________

                              UNSWORN CERTIFICATE OF SERVICE


I hereby certify that on November 20, 2020, I caused the following documents:

       1.      Notice of Hearing and Motion for Turnover of Property;
       2.      Unsworn Certificate of Service; and
       3.      Order Regarding Turnover of Property (proposed).

to be filed electronically with the Clerk of Court through ECF, and that the above documents will
be delivered by automatic e-mail notification pursuant to ECF and this constitutes service or notice
pursuant to Local Rule 9006-1(a).

I further certify that I caused a copy of the foregoing documents to be mailed by first-class mail,
postage pre-paid to the following:

 Christopher John Kovanda                          Howard A. Lazarus
 Post Office Box 390144                            3800 American Boulevard West
 Edina, MN 55439                                   Suite 1500
                                                   Bloomington, MN 55431
 Jacob Frey
 Mayor of Minneapolis                              Medaria Arrandondo
 350 South 5th Street                              Chief of Police
 Room 331                                          Minneapolis Police Department
 Minneapolis, MN 55415                             350 Fifth Street South
                                                   Room 130
                                                   Minneapolis, MN 55415
 Jim Rowader
 Minneapolis City Attorney’s Office                Christopher John Kovanda
 350 South 5th Street                              1547 E. 33rd Street
 City Hall, Room 210                               Minneapolis, MN 55407
 Minneapolis, MN 55415
                           FULLER, SEAVER & SWANSON, P.A.


Dated: November 20, 2020   By: /e/ Matthew D. Swanson
                           Matthew D. Swanson
                           12400 Portland Avenue South, Suite 132
                           Burnsville, MN 55337
                           (952) 890-0888
                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
_____________________________________________________________________________
In re:                                                            BKY 20-41688
                                                                      Chapter 7
Christopher John Kovanda,

         Debtor.


                                               ORDER


         This case is before the court on the trustee’s motion for turnover of property pursuant to 11

U.S.C. § 542(a). Appearances, if any, were noted upon the record.

         Upon the motion and the files,

         IT IS ORDERED:

         The Minneapolis Police Department and any other department of the City of

Minneapolis, shall turn over to the Trustee within ten (10) days from the entry of the order on

this motion, at 12400 Portland Ave. S., Suite 132, Burnsville, MN 55337, the following assets

relating to case control number 20-277117:

         1.     Three Henry rifles;

         2.     Four hand guns; and

         3.     Any other property surrendered to the Minneapolis Police Department relating to

case control number 20-277117.



Dated:                                                 ___________________________________
                                                       Michael E. Ridgway
                                                       Chief United States Bankruptcy Judge
